Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 10, 2018

                                      No. 04-18-00379-CV

                                   THE STATE OF TEXAS,
                                         Appellant

                                                 v.

  ONE MILLION SEVEN HUNDRED ELEVEN THOUSAND SIXTY-ONE DOLLARS
   AND SEVENTY-NINE CENTS ($1,711,061.79) In U.S. Currency, Elgin Watch, Rope
     Necklace, ID Bracelet, Two (2) Costume Jewelry Rings, and Five (5) Silver Bars,
                                       Appellees

                   From the 49th Judicial District Court, Zapata County, Texas
                                     Trial Court No. 10,242
                           Honorable Susan D. Reed, Judge Presiding

                                         ORDER
       Appellees’ second motion to supplement the clerk’s record is granted. We order
appellees, by September 13, 2018, to request supplementation of the record pursuant to Texas
Rule of Appellate Procedure 34.5(c)(1). See Tex. R. App. P. 34.5(c)(1) (“If a relevant item has
been omitted from the clerk’s record, . . . any party may by letter direct the trial court clerk to
prepare, certify, and file in the appellate court a supplement containing the omitted item.”)
(emphasis added). Because Rule 34.5(c)(1) authorizes a party to request supplementation directly
from the trial court clerk, this court will not consider any other motions to supplement the record.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court